Title: From Thomas Jefferson to Edward Rutledge, 18 September 1789
From: Jefferson, Thomas
To: Rutledge, Edward



Dear Sir
Paris Sep. 18. 1789.

I have duly received your favor by Mr. Cutting, inclosing the paper from Doctr. Trumbull for which I am very thankful. The conjecture that inhabitants may have been carried from the coast of Africa to that of America by the trade winds is possible enough; and it’s probability would be greatly strengthened by ascertaining a similarity of language, which I consider as the strongest of all proofs of consanguinity among nations. Still a question would remain between the red men of the Eastern and Western sides of the Atlantic, which is the stock and which the shoot? If a fact be true, which I suspect to be true, that there is a much greater number of radical languages among those of America, than among those of the other hemisphere, it would be a proof of superior antiquity which I can conceive no arguments strong enough to over-rule.
When I received your letter, the time of my departure was too near to permit me to obtain information from Constantinople relative to the demand and price of rice there. I therefore wrote to a merchant at Marseilles concerned in the levant trade, for the prices current of rice at Constantinople and at Marseilles for several years past. He has sent me only the present price at Marseilles, and that of a particular cargo at Constantinople. I send you a copy of his letter. The Algerines form an obstacle. But the object of our commerce in the Mediterranean is so immense, that we ought to surmount that obstacle, and I believe it could be done by means in our power, and which instead of fouling us with the dishonorable and criminal baseness of France and England, will place us in the road to respect with all the world.—I have obtained and inclose to you a state of all the rice imported into this country in the course of  one year, which shews it’s consumption. I think you may supplant all the other furnishing states, except as to what is consumed at Marseilles and it’s neighborhood. In fact, Paris is the place of main consumption. Havre therefore is the port of deposit, where you might have one or two honest, intelligent and active consignees. The ill success of a first or second experiment should not damp the endeavors to open this market fully, but the obstacles should be forced by perseverance. I have obtained, from different quarters, seeds of the dry rice; but having had time to try them, I find they will not vegetate, having been too long kept. I have still several other expectations from the East Indies. If this rice be as good, the object of health will render it worth experiment with you. Cotton is a precious resource, and which cannot fail with you. I wish the cargo of olive plants sent by the way of Baltimore, and that which you will perceive my correspondent preparing now to send, may arrive to you in good order. This is the object for the patriots of your country: for that tree well established there will be the source of the greatest wealth and happiness. But to ensure it’s success perseverance may be necessary. An essay or two may fail. I think therefore that an annual sum should be subscribed, and it need not be a great one. A common country labourer should be engaged to make it his sole occupation to prepare and pack plants and berries at Marseilles, and in the autumn, to go with them himself through the Canal of Languedoc to Bordeaux, and there to stay with them till he can put them on board a vessel bound directly to Charlestown, and this repeated annually till you have a sufficient stock ensured to propagate from without further importation. I should guess that 50. guineas a year would do this, and if you think proper to set such a subscription afoot, write me down for 10. guineas of the money yearly during my stay in France, and offer my superintendance of the business on this side the water, if no better can be had. Mr. Cutting does full justice to the honourable dispositions of the legislature of South Carolina towards their foreign creditors. None have yet come into the propositions sent to me expect the Van Staphorsts.—The danger of famine here has not ceased with a plentiful harvest. A new and unskilful administration has not yet got into the way of bringing regular supplies to the capital. We are in danger of hourly insurrection for the want of bread; and an insurrection once begun for that cause, may associate itself with those discontented for other causes, and produce incalculable events. But if the want of bread does not produce a commencement of disorder, I am of opinion the other discontents will be stifled and a good and  free constitution established without opposition. In fact the mass of the people, the clergy and army (excepting the higher orders of the three bodies) are in as compact an union as can be. The national assembly have decided that their executive shall be hereditary, and shall have a suspensive negative on the laws, that the legislature shall be of one house, annual in it’s sessions, and biennial in it’s elections. Their declaration of rights will give you their other general views. I am just on my departure for Virginia, where the arrangement of my affairs will detain me the winter; after which (say in February) I shall go on to New York and embark in some Northern port for France. In the mean while, and always, I am with great & sincere esteem Dear Sir Your friend & servt.,

Th. Jefferson

